Citation Nr: 0738696	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
erectile dysfunction.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In an October 2004 statement, the veteran cancelled a video 
conference hearing scheduled for December 8, 2004.

When this case was most recently before the Board in March 
2006, it was decided in part and remanded in part.  The case 
has been returned to the Board for further appellate action.


FINDING OF FACT

The veteran has erectile dysfunction due to his service-
connected diabetes mellitus, but his penile deformity is due 
to a nonservice-connected disability. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable schedular 
rating for erectile dysfunction have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.115(b), Diagnostic Code 7522 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the required notice in letters mailed in March 
2006 and January 2007.  Although these letters were mailed 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the veteran's claim in August 2007.  There is 
no reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that a compensable 
rating is not warranted.  Consequently, no effective date for 
a compensable rating will be assigned, so the failure to 
provide timely notice with respect to this element of the 
claim was no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service medical records 
and post-service treatment records.  In addition, he has been 
afforded an appropriate VA examination.

The veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

A January 2001 private treatment record indicates that the 
veteran was referred for an impotency evaluation and therapy.

In February 2001, the veteran reported to his urologist that 
he had only partial erections and was unable to ejaculate.  
Dr. J., the veteran's urologist, gave him Caverject 
injections and Viagra.

In March 2001, the veteran reported to Dr. J. that he was 
doing well and had responded to Viagra and Caverject.

In March 2002, Dr. J. diagnosed the veteran with Peyronie's 
disease and impotency problems.  Dr. J. opined that he did 
not think it was worth correcting Peyronie's disease if he is 
already impotent.  

In a January 2003 VA fee-basis examination, the examiner 
opined that it was not as likely as not that the Peyronie's 
disease was related to the veteran's diabetes.  The examiner 
explained that Peyronie's disease is dysplasia of the 
cavernous sheath consisting of fibrous thickening and 
contracture of the investing fascia or the corpora not unlike 
Dupuytren's contracture.  The cause is unknown.

Service Connection for Peyronie's disease was denied in an 
unappealed rating decision dated in July 2007.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
	
Analysis

The veteran's erectile dysfunction has been rated by analogy 
under Diagnostic Code 7522.  Under Diagnostic Code 7522, 
deformity of the penis, with loss of erectile power, warrants 
a 20 percent evaluation and consideration of special monthly 
compensation.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

There is no schedular provision authorizing a compensable 
evaluation for loss of erectile power alone.  In other words, 
loss of erectile power without a penile deformity does not 
warrant a compensable rating.  

The evidence shows that the veteran has loss of erectile 
power and deformity of the penis.  The penis deformity, 
however, is due to Peyronie's disease.  As noted above, the 
veteran has a been denied service connection for this 
disability.  Since the veteran only has loss of erectile 
power secondary to diabetes, the disability is properly 
evaluated as noncompensably disabling.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his service-connected erectile 
dysfunction nor is there any other indication in the record 
that the average industrial impairment from the disability 
would be to a compensable rating.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.  


ORDER

An initial compensable evaluation for erectile dysfunction is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


